Title: From John Adams to John Farmer, 26 June 1819
From: Adams, John
To: Farmer, John



Quincy June 26th. 1819

I thank you for your favour of the 12th. but I have not received the memoir.—
The Brackets and Tompsons were among the early Settlers of Mount-Waliston out of which the Town of Braintree was fabracated. Tompson, after Wheelright, was one of the first Ministers, but his name is extinct—the Brackettss are still mumerous and wealthy—that either of those families Emigrated to Billerica I know not—and am obliged to you for the information—the plan of the Farm of Captain Adams of Chelmsford is a great Curiosity—two Brothers of my Great Grand Father, Emigrated from Braintree; or rather from Mount Woliston, and Settled in Chelmsford—if you should ever find it, I should be glad to see it—the Name of Danforth at least would give it importance.—
I am Sir your obliged and obedient Servant
John Adams